Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 8/19/2022, and is a Final Office Action. Claims 1-19 are pending in the application. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
                Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities, which has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: identifying web content embedding an advertising campaign for presentation to a user/embedding a phone number into the web content to enable monitoring of user interactions when interacting with the web content/embedding a unique code into the web content subsequent to the user initially interacting with the web content, the unique code associated with the user/obtaining voice communication data indicative of an offline transaction associated with the ad campaign embedded in the web content, the data generated from a call established based on the phone number and unique code embedded in the web content. Applicant’s Spec. provides further context to the claimed invention, as pertaining to the commercial interaction, i.e. i.e. advertising/marketing activities or behaviors, business relations/sales activities, realm: “By communicating specific sales and value data to advertising platforms with a precision similar to ecommerce transactions, the advertising platforms can use their internal optimization systems to improve the quality of advertising for future digital advertising interactions”, “Aspects of the present disclosure relate to computing devices and hardware involved in generating and monitoring web-based invitational content that initiates or and monitors various call-based communications, such as voice calls”, “The ability to correlate web activity and/or online activity with offline transaction activities performed by a user, such as voice-based communication transactions presents challenges”, “Aspects of the present disclosure involve a call conversion tracking system that automatically tracks call-based communications initiated from web-based invitational content and generates various data analytics for assessing the effectiveness of the web- based content (e.g., an advertisement) to initiate or otherwise trigger the call-based communication (e.g., a phone call) and/or other type of voice communication. For example, online advertisers are typically interested in understanding how well their online advertising campaigns (e.g., web-based interactive advertisements) generate sales leads and/or generate actual sales for the products and/or services for which the campaigns are advertising. In many instances, such advertisers will convert a sale over some type of voice communication, such as a phone call. It is often the case that customers who pick up the phone and make a call after viewing an online advertisement are more likely to make a purchase than customers who only interact with the advertisement online. “
This judicial exception is not integrated into a practical application.  Claim 1 includes the additional element of a computing device, which represents a generic computing element. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the additional element of a computing device represents a generic computing element. It is recited at a high level of generality. Generic computers do not amount to significantly more than the abstract idea.  The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claims 7, 13 are directed to a system and computer-readable medium, respectively, thus meeting the Step 1 eligibility criterion. Claims 7, 13 do recite the same abstract idea as Claim 1, and perform the claimed limitations using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible. 
 Remaining dependent claims 2-6, 8-12, 14-19 further include the abstract idea of a mental concept – i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG: generating a pool of phone numbers for possible integration into the web content/selecting the phone number from the pool of phone numbers/verifying that the phone number should be integrated into the web content/receiving an indication that the phone number was called. These claimed limitations, under their broadest reasonable interpretation, cover performance in the human mind but for the recitation of generic computing elements, and thus are still in the mental process category. The claims further narrow the abstract ideas of the independent claims. The dependent claims further include the additional limitations of receiving data in real-time, a user interface/generating a user interface and a mobile device. Processing/receiving data in real-time does no more than link the use of the judicial exception to a particular technological environment. Generating a user interface represents insignificant extra-solution activity; at the effective filing date of the invention it represents a commonly known and used process within a computing environment, as known to one of ordinary skill in the art. The user interface/mobile device represent generic computing elements; the additional elements do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself.  Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  









Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable in view of Duva (20140314215) in further view of Tognetti (20180018705).
As per Claims 1, 7, 13, Duva teaches a method, system and computer-readable medium comprising:
identifying, using a computing device, web content embedding an advertising campaign; (at least para 12: assigning, by a marketing automation computing system, one or more phone numbers to one or more media elements within a marketing campaign, wherein a first media element of the marketing campaign comprises a web-based landing page; detecting, by the marketing automation computing system, one or more actions by a first customer prospect in association with the one or more media elements within the marketing campaign; )
embedding, using the computing device, a phone number into the web content to enable monitoring of user interactions of the user when interacting with the web content;   (at least para 12: assigning, by a marketing automation computing system, one or more phone numbers to one or more media elements within a marketing campaign, wherein a first media element of the marketing campaign comprises a web-based landing page; detecting, by the marketing automation computing system, one or more actions by a first customer prospect in association with the one or more media elements within the marketing campaign; para 147, para 157- “Clicking on the creative modification submodule…allows the affiliate to add a promotion phone number…to the creative…allows the affiliate…to embed a particular promotional number into creative”. In para 324 it further discloses tracking/managing/record phone-based user interactions (offline interactions) throughout the campaign based on calls involving the phone number, and para 331: associating an offline transaction (e.g. a phone call) with an offline presentation.)
Tognetti further teaches:
embedding, using the computer device, a unique code into the web content subsequent to the user initially interacting with the web content , the unique code associated with the user;  (at least: para 18)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Duva’s existing features, with Tognetti’s feature of embedding, using the computer device, a unique code into the web content subsequent to the user initially interacting with the web content , the unique code associated with the user, in order to track keywords from the user’s call and track the user’s offline purchases – Tognetti, para 4 and abstract.
Duva in view of Tognetti further teach:
obtaining, at the computing device, voice communication data indicative of an offline transaction associated with the advertising campaign embedded in the web content, the voice communication data generated from a call established based on the phone number (Duva, at least para 324: “enabling the marketing automation system to track, manage, record, and/or transcribe phone-based customer interactions (offline interactions) throughout the campaign based on calls involving the phone number.”, para 331: “Advantageously, the marketing automation system can associate an offline transaction (e.g., a phone call) with an offline presentation”.)
	Duva teaches obtaining voice communication data indicative of an offline transaction associated with the ad campaign embedded in the web content, and the voice data generated from a call established based on the phone number. Tognetti further teaches:
 voice communication data generated from a call established based on …unique code embedded in the web content.   (at least: para 7- recording the content of the phone call, para 18, para 23)
As per Claims 2, 8, 14, Duva in view of Tognetti teach:
generating, at the computing device, a graphical user-interface, wherein the graphical user-interface is auto-populated with user information identified from the user interactions and information corresponding to the offline transaction.  (Duva: User-related information that includes tracking offline user transactions – at least para 324, 331. At least para 113 and Fig.4 and associated text, showing the GUI with recent calls. Recent calls brings together multiple pieces of data associated with the user/campaign.)
As per Claims 3, 9, 15, Duva in view of Tognetti teach:
storing , using the computing device, a transaction identifier indicating completion of the offline transaction based on a notification received at the graphical user-interface.  (Duva: at least para 28: “receiving call signaling information associated with the first call wherein the call signaling information includes a calling party identification of a caller; storing the calling party identification of the caller in association with an account of the customer prospect; causing a record of the sale to the customer prospect to be displayed; generating by the marketing automation computing system a customer prospect activity report, wherein the customer prospect activity report includes a record of the sale to the customer prospect; and, optionally wherein the one or more media elements comprise a form.”, para 34.)
As per Claims 4, 10, 16, Duva in view of Tognetti teach:
generating a pool of phone numbers for possible integration into the web content; selecting the phone number from the pool of phone numbers; verifying that the phone number should be integrated into the web content.  (Duva: at least para 22: “establishing a first number pool phone address assignment by assigning, by the communication management system, a first number pool phone address from a phone address number pool to the first set of parameter values; storing in computer memory the first number pool phone address assignment“; at least para 551: phone address validation, and phone address placement onto the landing page, para 554: “validates the phone number and maps it onto the page 5710, see FIG. 57.”)
As per Claims 5, 11, 17, Duva in view of Tognetti teach:
receiving an indication, at the computing device, indicating that the phone number was called.  (Duva: at least: para 20 – “based at least in part on the phone address called”, para 30 - the call signaling information includes a called party phone address, para 33 – “wherein the first call is associated with call signaling information comprising a called party phone address; and, storing, in the marketing campaign a record of the first call event in association with the registered customer prospect”) 
As per Claims 6, 12, 18, Duva in view of Tognetti teach:
the voice communication data comprises metadata assigning the phone number to the web content and information identifying a mobile device used to establish the call.  (Duva: at least: para 429: “call signaling information (calling party, called party, private, charge number, direct, forwarded, busy, etc.); conferenced call; bridged call; call termination state (e.g., far-end termination, near-end, bridge); type of called number (e.g., toll-free, local, long distance); called or calling device type), etc.” , para 224: e.g., identifying the device using the mobile device caller ID, para 280: including for example a loyalty id or mobile phone info (phone device, carrier, geo-location etc.)
As per Claim 19, Duva in view of Tognetti teach:
	receiving in real time, using the computing device, metadata as the user interacts with the web content (Duva, at least para 429 – receiving real time data, para 361 – data includes user behavior data)
	metadata as the user interacts with the web content, the metadata capturing the user interactions with the web content, and wherein the metadata is associated with the unique code (Tognetti, at least para 34, para 51 – user interactions )
	determining, using the computing device, one or more user interactions that resulted in the initiation of the call based on the metadata associated with the unique code.  (Tognetti: at least para 34 – the user seeing an ad posted online is construed as the user interaction)



Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

			claims are not directed to an abstract idea. Claimed invention improves the functioning of the computer, thus it integrates the judicial exception into a practical application. 	
	The claims do recite an abstract idea, as noted in the Office Action above. There is no technical support/technical evidence in the Specification that the claimed invention, when implemented, improves the functioning of the computing device, or another technology/technical field. Applicant’s Spec. provides further context to the claimed invention, as pertaining to the commercial interaction, i.e. i.e. advertising/marketing activities or behaviors, business relations/sales activities, realm, and describes the claimed invention as seeking to, at best, when implemented, optimize a business practice/goal: “By communicating specific sales and value data to advertising platforms with a precision similar to ecommerce transactions, the advertising platforms can use their internal optimization systems to improve the quality of advertising for future digital advertising interactions”, “Aspects of the present disclosure relate to computing devices and hardware involved in generating and monitoring web-based invitational content that initiates or and monitors various call-based communications, such as voice calls”, “The ability to correlate web activity and/or online activity with offline transaction activities performed by a user, such as voice-based communication transactions presents challenges”, “Aspects of the present disclosure involve a call conversion tracking system that automatically tracks call-based communications initiated from web-based invitational content and generates various data analytics for assessing the effectiveness of the web- based content (e.g., an advertisement) to initiate or otherwise trigger the call-based communication (e.g., a phone call) and/or other type of voice communication. For example, online advertisers are typically interested in understanding how well their online advertising campaigns (e.g., web-based interactive advertisements) generate sales leads and/or generate actual sales for the products and/or services for which the campaigns are advertising. In many instances, such advertisers will convert a sale over some type of voice communication, such as a phone call. It is often the case that customers who pick up the phone and make a call after viewing an online advertisement are more likely to make a purchase than customers who only interact with the advertisement online. “

			Modifying websites to include computing processing mechanisms for monitoring specific user interactions with web content improves the functioning of a computer by enabling the computer to generate or otherwise determine data correlations between specific user actions and call-based activities in real-time.
	The claims do recite an abstract idea, as noted in the Office Action above; the additional elements of the claimed invention do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself, as noted in the Office Action above. The specific claimed limitation of Claim 19 of receiving data in real-time represents an additional element; the additional element does no more than link the use of the judicial exception to a particular technological environment/field of use. There is no technical support/technical evidence in the Specification that the claimed invention, when implemented, improves the functioning of the computing device, or another technology/technical field. Applicant’s Spec. provides further context to the claimed invention, as pertaining to the commercial interaction, i.e. i.e. advertising/marketing activities or behaviors, business relations/sales activities, realm, and describes the claimed invention as seeking to, at best, when implemented, optimize a business practice/goal: “By communicating specific sales and value data to advertising platforms with a precision similar to ecommerce transactions, the advertising platforms can use their internal optimization systems to improve the quality of advertising for future digital advertising interactions”, “Aspects of the present disclosure relate to computing devices and hardware involved in generating and monitoring web-based invitational content that initiates or and monitors various call-based communications, such as voice calls”, “The ability to correlate web activity and/or online activity with offline transaction activities performed by a user, such as voice-based communication transactions presents challenges”, “Aspects of the present disclosure involve a call conversion tracking system that automatically tracks call-based communications initiated from web-based invitational content and generates various data analytics for assessing the effectiveness of the web- based content (e.g., an advertisement) to initiate or otherwise trigger the call-based communication (e.g., a phone call) and/or other type of voice communication. For example, online advertisers are typically interested in understanding how well their online advertising campaigns (e.g., web-based interactive advertisements) generate sales leads and/or generate actual sales for the products and/or services for which the campaigns are advertising. In many instances, such advertisers will convert a sale over some type of voice communication, such as a phone call. It is often the case that customers who pick up the phone and make a call after viewing an online advertisement are more likely to make a purchase than customers who only interact with the advertisement online. “

			The improved functionality of the computer allows for new use cases, including the ability to identify correlations between specific website interactions by a user and voice communications in real-time, without manual intervention from a human administrator. These improvements/benefits are discussed in the Spec.
	The claims do recite an abstract idea, as noted in the Office Action above; the additional elements of the claimed invention do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself, as noted in the Office Action above. Applicant’s Spec. provides further context to the claimed invention, as pertaining to the commercial interaction, i.e. i.e. advertising/marketing activities or behaviors, business relations/sales activities, realm, and describes the claimed invention as seeking to, at best, when implemented, optimize a business practice/goal: “By communicating specific sales and value data to advertising platforms with a precision similar to ecommerce transactions, the advertising platforms can use their internal optimization systems to improve the quality of advertising for future digital advertising interactions”, “Aspects of the present disclosure relate to computing devices and hardware involved in generating and monitoring web-based invitational content that initiates or and monitors various call-based communications, such as voice calls”, “The ability to correlate web activity and/or online activity with offline transaction activities performed by a user, such as voice-based communication transactions presents challenges”, “Aspects of the present disclosure involve a call conversion tracking system that automatically tracks call-based communications initiated from web-based invitational content and generates various data analytics for assessing the effectiveness of the web- based content (e.g., an advertisement) to initiate or otherwise trigger the call-based communication (e.g., a phone call) and/or other type of voice communication. For example, online advertisers are typically interested in understanding how well their online advertising campaigns (e.g., web-based interactive advertisements) generate sales leads and/or generate actual sales for the products and/or services for which the campaigns are advertising. In many instances, such advertisers will convert a sale over some type of voice communication, such as a phone call. It is often the case that customers who pick up the phone and make a call after viewing an online advertisement are more likely to make a purchase than customers who only interact with the advertisement online.“  There is no technical support/technical evidence in the Specification that the claimed invention, when implemented, improves the functioning of the computing device, or another technology/technical field. 

			Claims, when implemented, improve a business practice by improving the functioning of a computing device by: modifying web content (webpage) to include a unique code that allows for data monitoring of specific user interactions with the web content, and generating real-time indications based on data enabled (captured) from the modifications.
	The claimed invention does recite an abstract idea, and its additional elements do not , alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself, as noted in the Office Action above. The specific claimed limitation of Claim 19 of receiving data in real-time represents an additional element; the additional element does no more than link the use of the judicial exception to a particular technological environment/field of use. Applicant’s Spec. provides further context to the claimed invention, as pertaining to the commercial interaction, i.e. i.e. advertising/marketing activities or behaviors, business relations/sales activities, realm, and describes the claimed invention as seeking to, at best, when implemented, optimize a business practice/goal: “By communicating specific sales and value data to advertising platforms with a precision similar to ecommerce transactions, the advertising platforms can use their internal optimization systems to improve the quality of advertising for future digital advertising interactions”, “Aspects of the present disclosure relate to computing devices and hardware involved in generating and monitoring web-based invitational content that initiates or and monitors various call-based communications, such as voice calls”, “The ability to correlate web activity and/or online activity with offline transaction activities performed by a user, such as voice-based communication transactions presents challenges”, “Aspects of the present disclosure involve a call conversion tracking system that automatically tracks call-based communications initiated from web-based invitational content and generates various data analytics for assessing the effectiveness of the web- based content (e.g., an advertisement) to initiate or otherwise trigger the call-based communication (e.g., a phone call) and/or other type of voice communication. For example, online advertisers are typically interested in understanding how well their online advertising campaigns (e.g., web-based interactive advertisements) generate sales leads and/or generate actual sales for the products and/or services for which the campaigns are advertising. In many instances, such advertisers will convert a sale over some type of voice communication, such as a phone call. It is often the case that customers who pick up the phone and make a call after viewing an online advertisement are more likely to make a purchase than customers who only interact with the advertisement online.“  There is no technical support/technical evidence in the Specification that the claimed invention, when implemented, improves the functioning of the computing device, or another technology/technical field.


Remaining arguments:		Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jain (20140335822) teaches presenting an ad to a user, and allowing the user to request the display of the phone number; the number is assigned in response to such a user request (see para 186).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
10/14/2022